Citation Nr: 0120954	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-20 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of shrapnel wounds to the upper extremities, currently 
evaluated at 10 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of shrapnel wounds to the lower extremities, currently 
evaluated at 10 percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a scar of the right ear, currently evaluated at 10 percent 
disabling.

4.  Entitlement to an increased (compensable) evaluation for 
the residuals of a scar of the right malar.

5.  Entitlement to service connection for peripheral 
neuropathy, claimed as nerve damage in the arms and legs 
secondary to shrapnel wounds and/or to Agent Orange exposure.

6.  Entitlement to service connection for a lung disorder, 
diagnosed as chronic obstructive pulmonary disease (COPD), 
and claimed as secondary to Agent Orange exposure.

7.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as post traumatic stress 
disorder (PTSD).

8.  Entitlement to service connection for a chronic disorder 
manifested by headaches.

9.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967 and is the recipient of a Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the issues on appeal.  

The issues of entitlement to service connection for 
peripheral neuropathy and PTSD will be discussed only in the 
REMAND section of this Board decision; the remaining issues 
will be discussed below.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The residuals of shrapnel wounds to the upper extremities 
are manifested by subjective complaints of pain and weakness 
of the affected areas, and objective evidence of tenderness 
on palpation.

3.  The residuals of shrapnel wounds to the lower extremities 
are manifested by subjective complaints of pain and weakness 
of the affected areas, and objective evidence of tenderness 
on palpation.

4.  The residuals of a scar of the right ear are manifested 
by subjective complaints of pain to palpation, but no 
objective evidence of limitation of the part affected.

5.  The residuals of a scar of the right malar region are 
manifested by subjective complaints of a nodule, but no 
objective evidence of pain to palpation, limitation of the 
part affected, and no indication that the scar is poorly 
nourished.

6.  The veteran's currently diagnosed lung disorder, 
diagnosed as COPD, is not recognized by VA as causally 
related to exposure to herbicide agents used in Vietnam; nor 
is it shown to be etiologically or causally related to active 
duty service.  

7.  There is no current diagnosis of a chronic disorder 
manifested by headaches based on the evidence submitted for 
the record; there was no medical evidence of a chronic 
disorder manifested by headaches shown during military 
service.

8.  The RO denied entitlement to service connection for a 
hearing loss disability by decision dated in December 1977.  
Subsequently, the Board denied the veteran's claim for a 
hearing loss disability by decision dated in February 1981.  

9.  The RO again denied the veteran's claim based on new and 
material evidence in June 1994.  The RO's June 1994 decision 
represents the last final disallowance of entitlement to 
service connection for a hearing loss disability on any 
basis.

10.  The evidence submitted subsequent to the RO's June 1994 
decision, including the veteran's written statements and 
testimony, outpatient treatment records, and private medical 
records, in an attempt to reopen the veteran's claim for 
service connection, does not bear directly and substantially 
on the issue of entitlement to service connection for a 
hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the 
residuals of shrapnel wounds to the upper extremities, 
currently evaluated at 10 percent disabling, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.55, 
4.56, 4.71, 4.71a, 4.73, 4.118, Plate I, Diagnostic Codes 
(DCs) 5200-5227, 5301-5309, 7800, 7803-7805 (2001).

2.  The criteria for an increased evaluation for the 
residuals of shrapnel wounds to the lower extremities, 
currently evaluated at 10 percent disabling, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.55, 
4.56, 4.71, 4.71a, 4.73, 4.118, Plate I, DCs 5250-5284, 5310-
5318, 7800, 7803-7805 (2001).

3.  The criteria for an increased evaluation for the 
residuals of a scar of the right ear, currently evaluated at 
10 percent disabling, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.55, 4.56, 4.71, 4.71a, 
4.73, 4.118, DCs 5322-5323, 7800, 7803-7805 (2001).

4.  The criteria for an increased (compensable) evaluation 
for the residuals of a scar of the right malar have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.55, 
4.56, 4.71, 4.71a, 4.73, 4.118, DCs 5322-5323, 7800, 7803-
7805 (2001).

5.  The claim for entitlement to service connection for a 
lung disorder, diagnosed as COPD, and claimed as secondary to 
Agent Orange exposure, is denied.  38 U.S.C.A. §§ 1101, 1110, 
1116, 1131, 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307(a), 3.309(e) (2001).

6.  A chronic disability manifested by headaches is not shown 
to be incurred in or aggravated by the veteran's active duty 
service, and a chronic disorder manifested by headaches is 
not currently shown in the record.  38 U.S.C.A. §§ 1110, 
1131, 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

7.  The evidence submitted subsequent to the RO's June 1994 
decision denying entitlement to service connection for a 
hearing loss disability does not bear directly and 
substantially on the matter under consideration; therefore, 
it is not new and material and the veteran's claim has not 
been reopened.  38 U.S.C.A. §§ 5103A, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for increased ratings, 
the law provides that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) . . . for an increased disability 
rating."  Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997).  

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  

Further, the VA General Counsel issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who had arthritis 
and instability of the knee may be rated separately under DCs 
5010 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

With respect to the veteran's claims for an initial 
entitlement to service connection, the Board notes that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to an Increased Evaluations for the Residuals 
of Shrapnel Wounds, Including Upper Extremities, Lower 
Extremities, Right Ear, and Right Malar Region

Turning first to the veteran's claims for the residuals of 
shrapnel wounds, the Board notes that the RO has rated the 
veteran's shrapnel wound residuals of the upper and lower 
extremities, the right ear, and the right malar region under 
DC 7804 for residual scarring.  The Board will also consider 
the diagnostic codes for limitation of motion and muscle 
involvement for each of the areas effected.  The claim of 
peripheral neuropathy as a result of shrapnel wounds, which 
forms the basis of most of the veteran's complaints as they 
relate to his service-connected disabilities, is addressed 
separately in the remand section of this Board decision. 

A.  Medical Evidence

The veteran contends, in essence, that the residuals of his 
multiple shrapnel wounds are worse than currently evaluated.  
In a November 1999 VA examination, the veteran reported 
shrapnel in his head, lower and upper extremities, both 
thighs, lower legs, right foot, and right ear.  Physical 
examination revealed that the veteran appeared healthy, 
alert, and cooperative.  The examiner opined that the veteran 
grossly exaggerated his symptoms related to the scars.  His 
gait and stance were normal, he had normal range of motion of 
the trunk, neck, and upper and lower extremities.  There was 
no muscle wasting, no sensory deficit, no loss of underlying 
fat or muscle tissue, and peripheral pulses were good.  

A shrapnel wound of the right ear was noted with a visible 
discoloration.  The external ear was uninvolved, and the 
tympanic membrane was normal.  A shrapnel wound of the right 
cheek was noted, which the veteran said he could feel, but 
the examiner was unable to palpation and there was no scar 
present.  Multiple almost non-detectable scars of the upper 
extremities were noted.  A discolored area of the left palm 
was noted but was without loss of function and no tenderness.  
Well-healed, slightly hypopigmented scars of the lower 
extremities were noted without any interference of function.  
The clinical impressions included multiple shrapnel scars of 
the right ear, fact, upper extremities, and lower 
extremities.  The examiner noted that there was no actual 
injury to the right foot but that the veteran complained of 
numbness in that area.  The examiner concluded that there was 
no loss of function due to pain or limitation of motion from 
any of the wounds.

At a hearing before the RO in October 2000, the veteran 
testified that the problems in his upper and lower 
extremities were becoming worse.  He reported that his upper 
extremity joints were stiff, his grips were diminished, he 
had problems with range of motion, he could not comb his hair 
or shave, he experienced pain in his elbows and shoulders in 
the range of 8/10, he could not sleep at night, and did not 
get relief from the arthritis medication.  He indicated that 
his legs and feet bothered him, he experienced charley horses 
in his legs, had drawing of his toes in cramps, his legs 
swelled, had no feeling in his right foot and was told he had 
nerve damage, he stumbled when he walked, and had not worked 
since the early 1990s.  He revealed that his employer told 
him he was too much of an insurance liability to remain 
employed.  He related that his private treating physician 
told him that his problems were due to the shrapnel fragments 
in his body.

In the most recent VA examination report, dated in November 
2000, the examiner noted superficial scars related to 
shrapnel wounds.  The veteran complained of a 10-12 year 
history of numbness of both feet, weakness of his legs, 
aching in his right hand, and a 15-20 year history of 
numbness of the right palm.  Physical examination revealed 
that pupils were equal and reactive to light.  Extraocular 
movements were full.  There was no facial weakness, no 
sensory loss, no tongue weakness, and the gag was intact.  
There was good muscle bulk in both upper extremities with no 
atrophy or fasciculations noted.  Strength and muscle tone of 
all major muscle groups in both upper extremities were within 
normal limits with the exception of a mild weakness of the 
thenar muscles on the right side.  Pinprick sensation was 
decreased in the right median nerve distribution; otherwise, 
pain, touch, and vibratory sensation were intact.  Biceps and 
triceps jerks were 1+ and symmetrical.

Lower extremities showed strength within normal limits with 
mild atrophy and very mild weakness of the intrinsic foot 
muscles bilaterally in a symmetrical fashion with strength 
about 95% of normal.  Pain and touch sensation were decreased 
in the toes.  Vibratory sensation was intact but diminished 
in both feet.  Proprioception was intact in both feet.  
Achilles tendon jerks were 1+ and symmetrical, patellar 
tendon jerks were 2+ and symmetrical, and plantar responses 
were flexor bilaterally.  The final diagnoses included carpel 
tunnel syndrome, and peripheral neuropathy, but the examiner 
was unable to attribute the disorders to shrapnel wounds.


B.  Muscle Injury Analysis

Guidance in rating all muscle injuries is set out at 38 
C.F.R. § 4.56, which discusses factors to be considered in 
the evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Slight muscle disability is described as a simple 
wound of muscle without debridement or infection.  History 
will be reported as superficial wound with brief treatment 
and return to duty.  Healing with good functional results.  
There will be no cardinal signs or symptoms of muscle 
disability.  Objective findings will include minimal scar, 
and no evidence of fascial defect, atrophy, or impaired 
tonus.  There will be no impairment of function or metallic 
fragments retained in muscle tissue.

Moderate disability of muscles is described as a through and 
through or deep penetrating wounds of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History will include 
evidence of in-service treatment for the wound.  The will be 
a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to other side.  Evaluation 
criteria are also available for a moderately severe muscle 
disability and for a severe muscle disability.

Turning specifically to the consideration of the level of 
muscle damage due to the veteran's shrapnel wounds, the Board 
finds that increases in his disability ratings are not in 
order at this time.  Specifically, service medical records 
indicate that the veteran sustained multiple shell fragment 
wounds in April 1967 but there are no records contemporaneous 
with the injury.  In June 1967, he complained of right leg 
pain due to a shrapnel injury.  An X-ray of the right leg and 
foot showed multiple, small metallic fragments through the 
soft tissue and there was no evidence of osseous abnormality.  
Accordingly, there is no in-service evidence of muscle damage 
due to shell fragment wounds of the lower extremities as the 
metallic fragments were embedded in the soft tissue and not 
the muscle.  Of note, the service separation examination 
makes no mention of shell fragment wound residuals or any 
complaints associated therewith.  Therefore, the Board finds 
no evidence of muscle damage or through-and-through damage at 
the time of the initial injury.

Further, there is no indication of current muscle damage due 
to the retained shrapnel fragments.  With respect to the 
upper extremities, the most recent VA examination reflected 
that there was good muscle bulk in both upper extremities, 
that muscle tone of all the major muscle groups were within 
normal limits (with one exception of a mild weakness of the 
thenar muscle on the right side), and that strength of the 
upper extremities was good.  The lower extremities showed 
strength within normal limits with the exception of mild 
atrophy and mild weakness of the intrinsic foot muscles 
bilaterally (an area which does not contain shrapnel 
fragments).  In addition, a January 1999 X-ray report showed 
multiple metallic objects embedded in the soft tissue of the 
veteran's right and left legs and knees; however, there was 
no X-ray evidence of shrapnel fragments embedded in the 
muscle.  Accordingly, the Board can find no basis for higher 
disability ratings based on muscle damage of the upper or 
lower extremities.  

This finding is further supported by the medical evidence of 
record including a November 1993 VA examination which 
described the various shrapnel fragments in the subcutaneous 
area of the skin, as opposed to within the muscle itself.  
Further, at that time, muscle tone of all four extremities 
was noted to be excellent.  Similarly, the November 1993 VA 
examination noted a palpable nodule in the malar area of the 
face and behind the ear but there was no evidence of muscle 
involvement in either area.  This is consistent with the most 
recent VA examination reflecting no facial weakness, no 
tongue weakness, and the gag was intact.  Similarly, in a 
November 1999 VA examination, the examiner noted that there 
was no muscle wasting, no loss of underlying fat or muscle 
tissue from any of the wounds.  Therefore, the Board 
concludes that there is no evidence to support a finding of 
muscle damage to any areas effected by shrapnel fragments.   

C.  Limitation of Motion Analysis

The Board will also consider whether the veteran is entitled 
to a separate compensable evaluation for limitation of motion 
under the appropriate diagnostic codes.  After a review of 
the claims file, the Board concludes that there is no 
evidence that the shrapnel fragments limit the motion of any 
area affected and there is no basis for a higher rating under 
any relevant diagnostic code.  To this end, the Board has 
considered the diagnostic codes related to limitation of 
motion of the upper and lower extremities, and the neck area, 
including the diagnostic codes for the neck, elbow, arms, 
wrists, fingers, knee, leg, ankle, foot, and leg.

Specifically, in the November 1993 VA examination report, the 
examiner noted normal range of motion of the veteran's knees 
and hips.  Moreover, private treatment records at various 
time indicated that the veteran's neck was supple, that he 
had full range of motion of the right arm and both knees.  A 
January 1999 X-ray also revealed that both knee joints were 
normal.  In addition, a November 1999 VA examination 
reflected that the veteran's gait and stance were normal and 
he had normal range of motion of the trunk, neck, and upper 
and lower extremities.  As limitation of motion is not shown 
of any affected part, the Board can find no basis for a 
higher rating.

Finally, the Board finds that the current rating contemplates 
the veteran's currently demonstrated complaints of pain and 
the limitation of motion and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign higher 
ratings.  Significantly, as noted above, there is no basis 
under the schedular criteria for ratings higher than those 
currently assigned.  Further, the clinical evidence of 
record, including the VA examinations and private treatment 
records, simply do not show that the veteran's symptoms 
satisfy the schedular criteria for higher ratings.  Of note, 
the examiner in the November 1999 VA examination specifically 
opined that the veteran had no loss of function related to 
any of his shrapnel wounds.  Accordingly, the Board finds 
that the functional limitation due to pain is contemplated in 
the current ratings and the indicia of higher ratings, such 
as atrophy, muscle wasting, incoordination, weakness, excess 
fatigability, etc., are not shown.

C.  Residual Scarring Analysis

In evaluating the scar residuals, the Board notes that the 
veteran has multiple scars of the upper and lower 
extremities, plus a scar behind the ear and a scar of the 
malar area.  Under DC 7804, a 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, DC 7804 
(2001).  A 10 percent evaluation is also warranted under DC 
7803 for superficial scars that are poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, DC 7803 (2001).  All 
other scars are rated on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, DC 7805 (2001).  

First, the Board finds that the objective findings of the 
veteran's residual scarring of multiple wounds do not warrant 
higher evaluations under DCs 7803 or 7804.  Of note, a 10 
percent rating is the highest available under DC 7803 and DC 
7804 for residual scarring without limitation of function of 
the parts affected.  In this case, the veteran has been 
assigned a 10 percent evaluation for residual scarring of the 
upper and lower extremities and of the right ear.  As there 
is no evidence of limitation of function of any of the 
affected areas, DC 7805 is not for application and cannot 
form the basis of higher evaluations.  

With respect to the noncompensated right malar region scar, 
the Board finds that there is no basis for a compensable 
rating at this time.  Specifically, there is no evidence that 
the malar region scar is poorly nourished or tender or 
painful to palpation.  While he has complained of his right 
ear scar, there is no evidence that the malar region scar is 
tender.  The most recent VA examiner had difficulty finding a 
scar in that area.  Thus, a compensable rating would not be 
available for the right malar region scar.  Therefore, there 
is no basis under which to grant higher ratings based on 
residual scarring. 


V.  Entitlement to Service Connection for a Lung Disorder, 
Claimed as Secondary to Agent Orange Exposure

With respect to the veteran's Agent Orange claim, in addition 
to the regulations governing entitlement to service 
connection outlined above, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2001).  If a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (2001) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (2001).  Chloracne, or other acneform disease, may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2001).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim shall fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Veterans Claims Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The first work-up for a lung disorder in the claims file 
appears in January 1999.  At that time, a chest X-ray showed 
no acute pulmonary disease.  Private medical treatment notes 
reflected a diagnosis of probable COPD/asthma in early 1999.  
Thereafter, in July 1999, the veteran underwent pulmonary 
function testing, which showed moderate restrictive disease.  
In September 1999, he filed the current claim and asserted 
that he had been exposed to Agent Orange in service.  

In support of his claim, the veteran submitted a report dated 
in August 1999 from his private treating physician to the 
effect that the veteran had been a patient since December 
1998 and had documented COPD.  The private physician 
indicated that she had reviewed the veteran's exposure 
history and concluded that the most likely cause of the 
veteran's lung disorder was Agent Orange exposure during 
military service.  Medical treatment records also show 
treatment for bronchitis and sinusitis.

In the October 2000 hearing before the RO, the veteran 
testified that he had had breathing problems on and off but 
had never sought treatment because he did not have the money.  
He admitted that he did not have any evidence that he 
experienced problems with his breathing within one year of 
service separation.  He believed that he should be service 
connected for his breathing problems because he had never 
smoked and his private physician told him that his disorder 
could be due to Agent Orange exposure.

After a careful review of the file, the Board finds that 
there is no post-service clinical evidence of a diagnosis 
consistent with Agent Orange exposure.  Notwithstanding the 
medical opinion of the veteran's private treating physician, 
the currently-diagnosed COPD is not a disease which warrants 
service connection on a presumptive basis for exposure to 
Agent Orange.  38 C.F.R. § 3.309 (2001).  Therefore, the 
claim must be denied. 

In addition, the claim must be denied on a direct basis 
because there is no medical opinion, or other competent 
evidence, linking the veteran's COPD with any in-service 
occurrence or event.  Specifically, there was no mention of 
any respiratory problems in service, nor has any medical 
examiner attributed COPD to the veteran's military service 
except as it relates to Agent Orange exposure.  Thus, a 
direct causal link between the veteran's COPD and exposure to 
Agent Orange or active duty service has not been 
demonstrated.  The Board has thoroughly reviewed the claims 
file and finds no evidence of any plausible claim, nor any 
claim for which entitlement is permitted under the law.

VI.  Entitlement to Service Connection for Headaches

Service medical records reflect that the veteran sought 
treatment on several occasions for headaches, generally 
associated with a fever and/or an infection.  In the 
September 1967 separation examination, the head and 
neurologic examinations were normal and there was no reported 
indications of a chronic disability associated with 
headaches.

Post service medical evidence is negative for treatment of a 
chronic disorder associated with headaches.  While the Board 
notes isolated post-service complaints of headaches, it 
appears to be associated with cold symptoms, sinusitis, or 
bronchitis.  For example, in March 1999, the veteran reported 
that he was not sleeping at night and related a several day 
history of cold symptoms associated with a headache.  The 
diagnosis was acute sinusitis.  In October 2000, he testified 
that he experienced headaches in service which were not 
recorded in the service medical records.  He reported that he 
sought treatment for headaches after service but that the 
records were not available; however, he noted a four to five 
year history of headaches, which were ongoing.  He indicated 
that he would attempt to get the records from his former 
treating physician but no additional records were 
forthcoming.

Based on the evidence above, the Board finds that the claim 
must be denied.  Significantly, there is no medical evidence 
of a chronic disorder manifested by headaches currently 
shown.  While the veteran was treated on several occasions 
for a headache in service and on several occasions recently, 
there is no evidence of a chronic disability associated 
therewith.  This conclusion is supported by the absence of 
medical treatment for headaches for many years after service 
and the association of headaches with upper respiratory-type 
symptoms since.  Accordingly, the veteran's in-service 
complaints of a headache appear to be acute and transitory 
and resolved without chronic residuals.  Further, the post-
service medical evidence is negative for a chronic disorder 
manifested by headaches as evidenced by transient nature of 
the complaints.  Moreover, no physician has ever established 
a connection between the veteran's complaints of headaches 
and military service.  Because the claimed headaches are not 
shown to be associated with a chronic disorder related to 
military service, the Board is unable to grant the benefit 
sought. 

VII.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Entitlement to Service Connection for a 
Hearing Loss Disability

In addition to the regulations outlined above, the Board 
notes that unappealed rating decisions are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  However, when a veteran seeks to 
reopen a claim based on new evidence, the Board must first 
determine whether the veteran has submitted new and material 
evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantively on the 
matter under consideration.  It can be neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2001); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance and not merely 
cumulative); (ii) was it probative of the issue at hand (that 
is, each issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

Historically, the RO denied entitlement to service connection 
for a hearing loss disability by decision dated in December 
1977, following review of the evidence then of record to 
include the veteran's service medical records, and a normal 
post-service hearing examination.  In February 1981, the 
Board denied the veteran's claim on appeal.  Thereafter, the 
veteran filed another claim for a hearing loss disability, 
which the RO denied by decision dated in June 1994.

In September 1999, the veteran applied to reopen the claim of 
entitlement to service connection for a hearing loss 
disability.  In support of his claim, additional evidence was 
associated with the claims file, including private medical 
treatment records, VA outpatient treatment records, a buddy 
statement, and personal hearing testimony.  This appeal is 
before the Board from the veteran's unsuccessful attempt to 
reopen his claim for entitlement to service connection based 
on this additional evidence.

The first items for consideration are private and VA 
treatment records, and several VA examinations.  Of note, 
there is no particular treatment for a hearing loss 
disability noted in any of the medical records.  Although he 
reported diminished hearing to his private physician, there 
was no diagnosis made with respect to a hearing loss 
disability and no medical opinion as to its relationship to 
military service.  While new, this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim because it does not address 
the issue of etiology of the veteran's hearing loss.  Because 
there is no reasonable possibility that the outcome of the 
claim would be changed based on this evidence, there is no 
basis to reopen the claim at this time.

The next item for consideration is a statement from a family 
friend that the veteran's hearing had been affected since he 
returned home from Vietnam.  While new, this statement 
essentially duplicate the contentions of the veteran all 
along.  As the RO has previously considered the nature of the 
veteran's hearing loss disability, this evidence is not 
"new" as required under the applicable regulatory and 
statutory provisions.  Moreover, the family friend is not 
competent to establish a medical relationship to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The only other evidence submitted in support of the veteran's 
claim was his testimony at a hearing before the RO in October 
2000.  He related that he was first denied service connection 
for hearing loss in the late 1970s, which was ultimately 
denied by the Board in the early 1980s.  He admitted that he 
had no recent evidence on his hearing loss disability but 
that his private treating physician had checked him for 
hearing loss.  He reported that he had old hearing aids from 
the 1970s that he could no longer wear.  He indicated that he 
could not hear well, and that everyone talked to him extra 
loud because he could not hear.  He attributed the hearing 
loss to use of guns in Vietnam.

While new, the Board finds that the veteran's testimony is 
essentially repetitive of his initial claim.  By all 
accounts, the RO considered the veteran's service medical 
records and his contentions at the time of the previous 
denials.  Accordingly, the Board concludes that the veteran's 
statements are duplicative of evidence previously considered 
by the RO, and is therefore not "new" and "material" to 
reopen his claim as required under the applicable statutory 
and regulatory provisions.  In conclusion, the Board finds 
that in the absence of evidence not previously submitted 
bearing directly and substantively on the matter under 
consideration, the claim for entitlement to service 
connection for a hearing loss disability is not reopened. 

Finally, with respect to all the claims on appeal, the Board 
notes that during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which, among other things, redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The law also eliminated the concept of well-groundedness and 
is applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the Veterans Claims Assistance Act (VCAA).  By virtue of the 
information contained in the statement of the case and 
supplemental statement of the case issued during the pendency 
of the appeal, the veteran was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claims.  Further, the Board notes that the 
RO made reasonable efforts to obtain relevant records 
identified by the veteran and, in fact, obtained private 
treatment records and scheduled him for VA examinations, in 
order to address the issues on appeal.  In addition, the 
veteran requested and was scheduled for a hearing before the 
RO and offered testimony regarding his claims.  Therefore, 
the Board finds that the requirements of the VCAA have been 
satisfied.


ORDER

The claim for entitlement to an increased evaluation for the 
residuals of shrapnel wounds to the upper extremities, 
currently evaluated at 10 percent disabling, is denied.

The claim for entitlement to an increased evaluation for the 
residuals of shrapnel wounds to the lower extremities, 
currently evaluated at 10 percent disabling, is denied.

The claim for entitlement to an increased evaluation for the 
residuals of a scar of the right ear, currently evaluated at 
10 percent disabling, is denied.

The claim for entitlement to an increased (compensable) 
evaluation for the residuals of a scar of the right malar is 
denied.

The claim for entitlement to service connection for a lung 
disorder, diagnoses as COPD, and claimed as secondary to 
Agent Orange exposure is denied.

The claim for entitlement to service connection for a chronic 
disorder manifested by headaches is denied.

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a hearing 
loss disability is not reopened and the benefit sought is 
denied.


REMAND

With respect to the remaining claims, the veteran maintains 
that he is entitled to service connection for peripheral 
neuropathy and for PTSD.  Specifically, he has reported 
numbness and weakness of his extremities and noted that he 
was now diagnosed with peripheral neuropathy, which he 
alternatively attributes to the residuals of shrapnel wounds 
in his upper and lower extremities and Agent Orange exposure.  
Private treatment records also reflect a diagnosis of PTSD, 
which his private physician related to his service in 
Vietnam.  However, separate VA examinations have specifically 
opined that the veteran's peripheral neuropathy is not 
related to shrapnel fragment wounds and that he does not have 
symptoms consistent with PTSD.  Due to a conflict in 
diagnoses, the Board finds that a remand is in order.  

Further, in order to make certain that all records are on 
file, and while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  While it regrets the 
delay involved in remanding this case, the Board is of the 
opinion that proceeding with a decision on the merits at this 
time would not ensure full compliance with due process.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify all recent medical care 
relevant to peripheral neuropathy and 
PTSD.  After securing any necessary 
release, the RO should make all 
reasonable efforts to obtain records from 
the sources identified by the veteran 
which are not already on file.

2.  The RO should request that the 
veteran's private physician, Dr. J.A.G., 
provide additional information with 
respect to her medical opinions that the 
veteran's peripheral neuropathy is 
related to retained shrapnel fragments 
and/or Agent Orange exposure, and her 
medical opinion that the veteran 
currently shows symptoms of PTSD.  
Specifically, the RO should ask that she 
provide the medical evidence on which she 
based her opinions regarding peripheral 
neuropathy and PTSD, including symptoms 
as outlined in the DSM-IV.  She should 
also be given the opportunity to address 
the VA examiner's opinions that the 
veteran does not exhibit symptoms of PTSD 
and that his peripheral neuropathy is 
idiopathic.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  38 
U.S.C. § 5103A (West Supp. 2001).

4.  Thereafter, regardless of whether 
additional records are received, the 
veteran should be scheduled for the 
appropriate examinations in order to 
evaluate his peripheral neuropathy and 
PTSD.  Specifically, the examiners are 
asked to address the following questions:

? What is the nature of the veteran's 
current peripheral neuropathy?

? Is it as likely as not that the 
veteran's currently-diagnosed 
peripheral neuropathy is the result 
of Agent Orange exposure and/or 
shrapnel fragments sustained in 
service?  

? In addressing this question, the 
examiner is specifically asked to 
address the private physician's 
opinion that the veteran's 
peripheral neuropathy is, in fact, 
related to Agent Orange exposure 
and/or to shrapnel fragments.  

? Does the veteran currently show 
symptoms consistent with PTSD?

? If PTSD is shown, is it as likely as 
not that the psychiatric disorder 
was the result of military service?  

? In addressing this question, the 
examiner is specifically asked to 
address the private physician's 
opinion that the veteran has a 
diagnosis of PTSD which is related 
to military service.

The examiners should identify the 
information on which they based their 
opinions.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiners. 

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing developments have been 
conducted and completed in full.  If any 
development is incomplete, the RO must 
implement appropriate corrective action.

6.  The RO should then readjudicate the 
remaining issues on appeal-the claims 
for PTSD and peripheral neuropathy.  In 
so doing, the RO is to consider all 
records, including those received in 
response to the actions requested above 
and those received by the RO since the 
last supplemental statement of the case.  
In the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeal

 



